Citation Nr: 0926975	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-43 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2007, the Veteran testified before the undersigned 
at a Travel Board hearing.  

In September 2007, the Board reopened the claim of service 
connection for PTSD and then remanded the matter for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior remand, the Board requested the 
following development:

1.  The AMC should again request that the Veteran 
provide a detailed account of his claimed stressors 
including specific dates, within sixty days of the 
alleged event, his unit of assignment, and the full 
names of any casualties.  The Veteran should also be 
informed that he may submit statements from those with 
whom he served who also witnessed the claimed stressful 
events.

2.  The AMC should attempt to verify the Veteran's 
claimed stressors through official channels including 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), and in particular, any unit history or 
operational report/lessons learned document describing 
the activities of the Veteran's unit during the period 
from February 1971 to June 1971 would be useful.  The 
Veteran's unit of assignments and any statements from 
the Veteran detailing his claimed stressors should 
accompany the stressor verification effort.

Thereafter, the AMC made two requests to JSRRC for 
verification of the Veteran's claimed stressors.  The first 
request dated in July 2008 appears to have resulted in a 
review of Morning Reports for the period February 1971 to 
June 1971 and no remarks were reportedly located regarding 
enemy attacks, killed in action, and ammunitions dump 
explosions and no remarks regarding a combat attack at Cam 
Ranh Bay, Khe Sanh, and Quang Tri for the period March 1971 
to June 1971.  Following a second request in December 2008, 
JSRRC forwarded the unit history (Combat After Action Report 
(COAAR)) pertaining to the 1st Battalion, 11th Infantry; 
however, the unit history obtained was for the time period of 
July 22, 1970 to January 30, 1971.  As indicated above, the 
Veteran was not assigned to this unit until February 1971.  
In reply, the Veteran indicated that the wrong unit history 
had been obtained.  

A review of the Veteran's personnel records reflects that the 
Veteran was assigned to Company B of the 1st Battalion, 11th 
Infantry, 1st Brigade, 5th Infantry Division as a rifleman 
from February 18, 1971 to March 24, 1971.  He was thereafter 
assigned to Company C of the 75th Spt. Battalion, 1st Brigade, 
5th Infantry Division M from March 25 1971 to June 5, 1971.  

Unfortunately, the unit history obtained from the JSRRC 
reflects the incorrect time period.  Incidentally, the time 
period obtained from the JSRRC did in fact show that combat 
action was sustained by that unit, just prior to when the 
Veteran joined that unit.  It is unclear if enemy action 
continued to be sustained by that unit.  

The Board finds that the AMC should again contact JSRRC to 
obtain the unit history for Company B of the 1st Battalion, 
11th Infantry, 1st Brigade, 5th Infantry Division from February 
18, 1971 to March 24, 1971; and for Company C of the 75th 
Spt. Battalion, 1st Brigade, 5th Infantry Division from March 
25 1971 to June 5, 1971.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to verify the 
Veteran's claimed stressors through 
official channels including JSRRC.  With 
regard to his stressors, the Veteran has 
stated that his unit was attacked within 
his first week in Vietnam at Cam Ranh Bay 
in 1971 (in February 1971).  He also 
stated that after a week (the end of 
February 1971, beginning of March 1971), 
his unit was sent to Quang Tri and there 
was an enemy attack when they got there.  
He also stated that he was exposed to 
combat while stationed in Khe Sanh.  He 
indicated that many of those in his unit 
were killed or injured.  

The JSSRC should be requested to verify 
the alleged stressors and provide the 
unit history or operational 
report/lessons learned document 
describing the activities of the 
Veteran's units: Company B of the 1st 
Battalion, 11th Infantry, 1st Brigade, 5th 
Infantry Division from February 18, 1971 
to March 24, 1971; and for Company C of 
the 75th Spt. Battalion, 1st Brigade, 5th 
Infantry Division from March 25 1971 to 
June 5, 1971.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 Supp. 2008).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

